Citation Nr: 1647763	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  14-27 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Pension Management Center (PMC) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for left elbow synovitis.  

2.  Entitlement to enhanced Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1311(a)(2).


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from November 1957 to May 1965.  The Veteran died in December 2013 and the appellant is the Veteran's surviving spouse.  The appellant has been accepted as a substitute claimant for purposes of processing the claims to completion pursuant to 38 U.S.C.A. § 5121A (West 2014). 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, and an April 2014 rating decision of the PMC in St. Paul, Minnesota.  Jurisdiction over both matters was properly exerted by the PMC.  See M21-1 III.ii.5.B.1.d.  


FINDINGS OF FACT

1.  From May 11, 2010, the service-connected elbow synovitis manifested by unfavorable ankylosis, with loss of supination and pronation.

2.  The Veteran was not in receipt of nor entitled to received compensation for a service-connected disability that was rated totally disabling for at least 8 continuous years immediately preceding his death.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating of 50 percent for left (major) elbow synovitis have met from May 11, 2010.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5205 (2015).

2.  The criteria for payment of enhanced DIC under 38 U.S.C.A. § 1311(a)(2) have not been met.  38 U.S.C.A. § 1311(a)(2) (West 2014); 38 C.F.R. § 3.22 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the appellant's claim for enhanced DIC under 38 U.S.C.A. § 1311(a)(2), although it appears that she was not provided with Hupp-compliant notice in this case, the Court has held that the VCAA is not applicable to cases such as this one in which the law, rather than the evidence, is dispositive.  See Smith v. Gober, 14 Vat. App. 277, 231-232 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002); and Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  See also Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

With respect to the claim for an evaluation in excess of 30 percent for left elbow synovitis, pre-adjudication notice was provided in a June 2010 letter.

VA has obtained the Veteran's service and VA records, assisted the Veteran and appellant in obtaining evidence, and obtained physical examinations and medical opinions as to the severity of the service-connected left elbow synovitis.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and there is no contention to the contrary.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  It was predicated on a substantial review of the record and medical findings and considers the relevant lay reports, symptoms and history.  As the examination report ultimately provides sufficient information such that the Board can render an informed determination, it is adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Left Elbow Synovitis Evaluation

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.
The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).
Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also with any form of arthritis, painful motion is factor to be considered.  38 C.F.R. § 4.59.

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2015).

Normal ranges of motion of the elbow and forearm are zero degrees to 145 degrees in elbow flexion.  38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5205 provides that ankylosis of the elbow is to be rated as follows: for favorable ankylosis of the elbow at an angle between 90 degrees and 70 degrees, 40 percent for the major elbow and 30 percent for the minor elbow; for intermediate ankylosis of the elbow, at an angle of more than 90 degrees, or between 70 degrees and 50 degrees, 50 percent for the major elbow and 40 percent for the minor elbow; for unfavorable ankylosis of the elbow, at an angle of less than 50 degrees or with complete loss of supination or pronation, 60 percent for the major elbow and 50 percent for the minor elbow.  38 C.F.R. § 4.71a, Diagnostic Code 5205.

The Veteran's left elbow synovitis was evaluated as 30 percent disabling since December 3, 1997, on the basis of favorable ankylosis at the left (minor) elbow at an angle between 90 and 70 degrees.  By way of background, the Board notes that a related VA examination in January 1998 reflected that the left elbow exhibited 90 degrees of flexion ankylosis, with 1 to 2 degrees of possible flexion.  Pronation of the left forearm was limited to 25 degrees, and supination thereof was full.  See 38 C.F.R. § 4.71a, Diagnostic Code 5205 (2015).  

A September 2009 VA orthopedic consult note reflects assessment of post-operative fusion, left elbow.  Flexion was too 100 degrees and extension was to zero degrees.  Supination and pronation were to 90 degrees and 70 degrees, respectively.  

A January 2010 VA orthopedic consultation note documents left elbow osteoarthritis with severely restricted range of motion.  Although left elbow arthroplasty was discussed, the Veteran declined to have the procedure.  VA records subsequently document the Veteran's ankylosed elbow.

On May 11, 2010, the RO received the Veterans claim for an increased evaluation of his left elbow disability.  In his statement in support of claim, the Veteran related that his left elbow was essentially frozen at a 90 degree bend.  He also stated that he had no range of motion in the elbow.  

In August 2010, the Veteran was provided a VA examination.  At the time, the Veteran related that the elbow had become more painful, and that he had lost movement in the elbow.  History reflected that the Veteran was right hand dominant.  Examination showed that the left elbow was in stable ankylosis at 85 degrees of flexion, and that supination and pronation were not possible.  

In resolving any doubt in the appellant's favor, the Board concludes that a 50 percent, but no greater evaluation is warranted.  Diagnostic Code 5205 provides for a maximum schedular evaluation of 50 percent for ankylosis of the minor elbow at an angle of less than 50 degrees, or by complete loss of supination or pronation.  At the time the Veteran filed his claim in May 2010, he related that he had no range of motion in the elbow.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, VA examination in August 2010 showed ankylosis of the left elbow at 90 degrees, with complete loss of supination and pronation.  With complete loss of supination and pronation, the criteria for the assessment of a 50 percent evaluation have been met.  Accordingly, entitlement to a 50 percent evaluation for left elbow synovitis is granted, effective May 11, 2010, the date VA received the claim for increase.  50 percent is the maximum schedular evaluation provided for ankylosis of the minor elbow.  

In assigning the effective date of claim as the award of the 50 percent disability, the Board notes that it was not until that date that the Veteran competently related that he had lost all supination and pronation in the left elbow.  Moreover, clinically, prior to the VA examination in August 2010, supination and pronation, while limited, were still possible.  See September 2009 VA orthopedic consultation.  No evidence indicates that the elbow was ever ankylosed at 50 degrees or less at any time.   Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  The earliest date that it is factually ascertainable that an increase in disability occurred may be assigned if the request for an increase is received within one year from such date, otherwise, the date of receipt of claim must be assigned.  See 38 C.F.R. § 3.400(o)(2).  Thus, May 11, 2010, is the effective date of the award.  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left elbow synovitis is inadequate.  A comparison between the level of severity and symptomatology of the disability with the established rating criteria shows that the criteria reasonably describe the disability level and symptomatology.  They contemplate the level of ankylosis shown here by complete loss of supination and pronation.  The rating criteria do not provide for higher evaluation of ankylosis of the minor elbow.  However, they directly address the severity and symptomatology of the late Veteran's left elbow synovitis in terms of the degree of ankylosis, whether favorable, intermediate or unfavorable, as in this case.  

In short, there is nothing in the record to indicate that the service-connected disability on appeal caused impairment over and above that which is contemplated in the assigned rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  There is no present allegation that the Veteran's service-connected disabilities combined to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, referral for consideration of entitlement to an extraschedular evaluation is not warranted.

DIC at the Enhanced Rate

Here, the appellant was awarded DIC benefits at the basic rate in an April 2013 rating decision.  A review of the record suggests that the appellant's disagreement stems from the notice letter sent along with the rating decision awarding DIC benefits on the basis of service-connected death.  That letter, dated April 30, 2014, states that the appellant did not submit a complete marital history with her application, and that the claim for death benefits was denied in on this basis.  Although the PMC later sent notice informing the appellant that she had been awarded basic DIC benefits as the Veteran's surviving spouse, the appellant disagreed with the determination, and appears upset with the PMC's error.  

A Statement of the Case (SOC) was issued addressing entitlement to enhanced (DIC) in July 2014.  The appellant perfected an appeal on the matter.  

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) (2015).  A surviving spouse may be paid DIC at an increased (or enhanced) rate if at the time of the Veteran's death he or she was in receipt of, or was entitled to receive (or but for the receipt of retired pay or retirement pay was entitled to receive) compensation for a service-connected disability that was rated totally disabling for a continuous period of at least 8 years immediately preceding the Veteran's death. Only periods in which the Veteran was married to the surviving spouse are considered when making that determination. 38 U.S.C.A. § 1311(a)(2).  In this case, the record indicates that the appellant and the Veteran were married September 1959 and remained married until the Veteran's death.

Except with respect to benefits under the provisions of 38 U.S.C.A. § 1311(a)(2), § 1318, and certain cases involving individuals whose VA benefits were forfeited because of treason or subversive activities, issues involved in a survivor's claim for death benefits are decided without regard to prior disposition of those issues during the Veteran's lifetimes.  Here, because the appellant's claim is predicated upon 38 U.S.C.A. § 1311(a)(2), the Board must consider prior adjudications of issues that were made during the Veteran's lifetime.

"Entitled to receive" means that the Veteran filed a claim for disability compensation during his or her lifetime and, in pertinent part, the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the specified period but for clear and unmistakable error in a VA decision on a claim filed during the Veteran's lifetime; 38 C.F.R. § 3.22(b).

The Court also has held that '"hypothetical entitlement" consideration for DIC benefits under 38 U.S.C.A. § 1318 was allowable for certain claims filed prior to January 21, 2000, i.e., the effective date of the VA regulation prohibiting "hypothetical entitlement."  Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  Because the Veteran died in December 2013, there is no basis for retroactive consideration of "hypothetical entitlement" in this case.

The Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to enhanced DIC under 38 U.S.C.A. § 1311(a)(2).  During the Veteran's lifetime, service connection was in effect for: 1) left elbow synovitis, evaluated as 20 percent disabling effective May 15, 1965, 30 percent disabling since December 3, 1997, and 50 percent disabling since May 11, 2010; 2) residuals of basal cell carcinoma, right side of neck, 30 percent disabling since February 14, 2012; 3) for asbestosis, evaluated as 10 percent disabling effective May 11, 2010; 4) residuals of basal cell carcinoma, evaluated as 10 percent disabling since February 14, 2012; 5) tendinopathy of the right shoulder, rated as 10 percent disabling since May 30, 2012; and 6) right elbow epicondylitis, rated non-compensable since May 30, 2012.  At no point was a total disability evaluation awarded, and a total disability evaluation based upon individual unemployabilty was never in effect.  None of the Veteran's service-connected disabilities was rated as totally disabling at any time prior to his death.  To the extent the appellant asserts that, notwithstanding this fact, she should be awarded enhanced DIC under 38 U.S.C.A. § 1311(a)(2) because the Veteran was in fact totally disabled for 8 or more years prior to his death, even if she had submitted such evidence after the Veteran's death, the Board observes that determinations regarding entitlement to enhanced DIC under 38 U.S.C.A. § 1311(a)(2) must be based on the determinations made during the Veteran's lifetime or challenges to such decisions on the basis of clear and unmistakable error (CUE), rather than on de novo posthumous determinations as to whether the Veteran hypothetically could have been entitled to certain benefits if he or she had applied for them during his or her lifetime.  38 C.F.R. § 3.10(f)(3); see also 70 Fed. Reg. 72211 (Dec. 5, 2005).  The appellant has not alleged CUE in any rating decision promulgated during the Veteran's lifetime. 

Service connection has been established for the cause of the Veteran's death and, as a result, the appellant currently is in receipt of DIC under 38 U.S.C.A. § 1318.  The appellant's continuing entitlement to DIC under 38 U.S.C.A. § 1318 is not at issue in the current appeal.  However, the law mandates that her claim for enhanced DIC under 38 U.S.C.A. § 1311(a)(2) must be denied as she does not meet the eligibility criteria for such benefits.  In summary, as the law, and not the evidence, is dispositive of this claim, the Board finds that the appellant's claim of entitlement to enhanced DIC under 38 U.S.C.A. § 1311(a)(2) must denied based on a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In reaching this conclusion, the Board apologizes for the issuance of the April 2013 letter suggesting that she and the Veteran were not married.  The Board wishes to make clear that it is not basing its denial of the claim for enhanced DIC benefits on the basis of marriage.  The appellant is the Veteran's surviving spouse.  Rather, the Board must deny the claim because the Veteran was not rated as totally disabled 8 years or more prior to his death. 


ORDER

Entitlement to a schedular disability evaluation of 50 percent for left elbow synovitis is granted effective May 11, 2010, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to enhanced DIC under 38 U.S.C.A. § 1311(a)(2) is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


